Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
January 27, 2017 (the “Effective Date”), is entered into by and among Sunstone
Hotel Investors, Inc., a Maryland corporation (“Sunstone”), Sunstone Hotel
Partnership, LLC, a Delaware limited liability company (the “Operating
Partnership,” and together with Sunstone, the “Company”), and John Arabia (the
“Executive”).

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of February 14, 2011, as amended on November 8, 2013,
October 28, 2015, May 5, 2016, August 3, 2016 and October 31, 2016  (the “Prior
Agreement”);

WHEREAS, the Company and the Executive desire to terminate the Prior Agreement;

WHEREAS, the Company desires to enter into a new agreement embodying the terms
of Executive’s continued employment with the Company; and

WHEREAS, the Executive desires to continue employment with the Company, subject
to the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on the Effective Date and ending on March
31, 2018 (the “Initial End Date”); provided,  however, that the Employment
Period shall automatically renew for successive one-year periods on each
anniversary of the Initial End Date (such extension, the “Renewal Period”),
unless either party provides the other party with written notice in accordance
with Section 11(c) below of intent not to renew the Employment Period on terms
and conditions at least as favorable as the terms and conditions herein (a
“Non-Renewal”) at least 30 days prior to the end of the then-current Employment
Period.  For the avoidance of doubt, and subject to Sections 4(c) and 4(d)
below, the expiration of the Employment Period, and/or the termination of the
Executive’s employment in connection with such expiration, shall not constitute
a termination of employment by the Company without Cause or by the Executive for
Good Reason (each as defined below). 

 

2. Terms of Employment.

 

(a) Position and Duties.

 

(i) During the Employment Period, the Executive shall serve as President and
Chief Executive Officer of Sunstone and the Operating Partnership and shall
perform such employment duties as are usual and customary for such positions and
such other duties as the Company shall from time to time reasonably assign to
the Executive. The Executive shall report directly to the Board of Directors of
the Company (the “Board”).

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his business time, energy, skill and best efforts to the
performance of his duties hereunder in a manner that will faithfully and
diligently further the business and interests of the Company.



--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, during the Employment Period it shall not be a
violation of this Agreement for the Executive to (A) serve on corporate, civic
or charitable boards or committees consistent with the Company’s conflicts of
interests policies and corporate governance guidelines in effect from time to
time, or (B) manage his personal investments, so long as such activities do not
materially interfere with the performance of the Executive’s responsibilities as
an executive officer of the Company.

(iii) The Executive agrees that he will not take personal advantage of any
business opportunity that arises during his employment by the Company and which
may be of benefit to the Company; provided,  however, that the Executive may
take advantage of any such opportunities to the extent the Executive satisfies
all conditions precedent to doing so, as required by the Company’s Code of
Business Conduct and Ethics.

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $750,000 per annum, which amount reflects the
Executive’s 2016 Base Salary and may be increased by the Compensation Committee,
as provided below. The Base Salary shall be paid in installments at such
intervals as the Company pays executive salaries generally, but not less often
than monthly. During the Employment Period, the Base Salary shall be reviewed at
least annually for possible increase (but not decrease) in the Company’s sole
discretion, as determined by the compensation committee (the
“Compensation Committee”) of the Board. The term “Base Salary” as utilized in
this Agreement shall refer to Base Salary as so adjusted. Any increase in Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement.

 

(ii) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each calendar year ending during the Employment Period, an
annual cash performance bonus (an “Annual Bonus”) under the Company’s bonus plan
or plans applicable to senior executives. The amount of any Annual Bonus and the
performance goals applicable to such Annual Bonus for the relevant year shall be
determined by the Compensation Committee in accordance with the terms and
conditions of said bonus plan as in effect from time to time with the following
targets: (1) threshold equal to 100% of Base Salary; (2) target equal to 150% of
Base Salary (the “Target Annual Bonus”); (3) high equal to 225% of Base Salary;
and (4) superior (maximum) equal to 275% of Base Salary;  provided, however, no
minimum Annual Bonus is guaranteed and any Annual Bonus may equal zero in any
given year. The Annual Bonus payable, if any, in respect of any calendar year
performance period shall be paid no later than the March 15 immediately
following such calendar year performance period..

 

(iii) Equity Awards. During the Employment Period, the Executive shall be
eligible to earn equity awards under the Company’s long-term incentive plan,
subject to vesting and other conditions determined by the Compensation
Committee, in its sole discretion. The form, amount and terms of equity awards,
if any, shall be determined by the Compensation Committee in accordance with the
terms and conditions of plans as in effect from time to time with the following
targets (based on the achievement of applicable Company and/or individual
performance goals, as determined by the Compensation Committee in its sole
discretion): (1) threshold equal to 150% of Base Salary; (2) target equal to
275% of Base Salary; (3) high equal to 325% of Base Salary; and (4) superior
(maximum) equal to 425% of Base Salary; provided,  however, no minimum equity
award is guaranteed and any award may equal zero in any given
year.  Notwithstanding the forgoing, in the event that a Change in Control (as
defined below) occurs during the Employment Period, any outstanding restricted
stock and other equity awards



--------------------------------------------------------------------------------

 



granted to the Executive under any of the Company’s equity incentive plans (or
awards substituted therefor covering the securities of a successor company)
shall become fully vested and, as applicable, exercisable, immediately prior to
the occurrence of such Change in Control.

 

(iv) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be eligible to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans, policies
and programs, in each case that are applicable generally to senior executives of
the Company.

 

(v) Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s eligible family members shall be eligible to participate in the
welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, vision, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.

 

(vi) Business Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company provided to senior executives of the Company.

 

(vii) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices and procedures of the Company.

 

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the plans, policies, programs and practices
of the Company applicable to its senior executives, but in no event shall the
Executive accrue less than four weeks of vacation per calendar year (pro-rated
for any partial year of service); provided,  however, that the Executive shall
not accrue any vacation time in excess of 1.5 times the Executive’s applicable
annual vacation accrual (the “Accrual Limit”), and shall cease accruing vacation
time if the Executive’s accrued vacation reaches the Accrual Limit until such
time as the Executive’s accrued vacation time drops below the Accrual Limit.

 

3. Termination of Employment.

 

(a) Death or Disability. The Executive’s employment shall terminate upon the
Executive’s death or Disability during the Employment Period. For purposes of
this Agreement, “Disability” means the Executive’s inability by reason of
permanent physical or mental illness to fulfill his obligations hereunder for
120 consecutive days or on a total of 180 days in any 12-month period which, in
the reasonable opinion of an independent physician selected by the Company or
its insurers and reasonably acceptable to the Executive or the Executive’s legal
representative, renders the Executive unable to perform the essential functions
of his job, even after reasonable accommodations are made by the Company. The
Company is not, however, required to make unreasonable accommodations for the
Executive or accommodations that would create an undue hardship on the Company.
For purposes of clarity, this provision is not intended to, and does not, alter
or affect any and all rights the Executive has to avail himself of leaves of
absence in accordance with Company policies applicable to senior executives or
his rights under applicable disability and leave of absences laws, including,
without limitation, the Americans with Disabilities Act, the Family and Medical
Leave Act, the California Fair Employment and Housing Act, and the California
Family Rights Act.

 





--------------------------------------------------------------------------------

 



(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of one or more of the following events:

(i) The Executive’s continued and willful failure to perform or gross negligence
in performing his duties owed to the Company, which is not cured within 15 days
following a written notice being delivered to the Executive, which notice
specifies such failure or negligence;

(ii) The Executive’s willful commission of an act of fraud or material
dishonesty in the performance of his duties, the nature of which, and the
support for which, shall be provided to the Executive in writing;

(iii) The indictment of the Executive, conviction of the Executive, or entry by
the Executive of a guilty or no contest plea to any felony or any other felony
or misdemeanor involving moral turpitude;

(iv) Any material breach by the Executive of his fiduciary duty or duty of
loyalty to the Company; or

(v) The Executive’s material breach of any of the provisions of this Agreement,
or any other written agreement between the Executive and the Company, which is
not cured within 15 days following written notice thereof from the Company.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any one or more of the
following events without the Executive’s prior written consent:

(i) A material reduction in the Executive’s title, duties, authority,
responsibilities, reporting relationships, or the assignment to the Executive of
any duties materially inconsistent with the Executive’s position, title,
authority, duties or responsibilities;

(ii) A reduction of the Executive’s annual Base Salary (as in effect or as may
be increased from time to time) by greater than three percent (3%) of the
Executive’s annual Base Salary in the previous year;

(iii) The relocation of the Company’s headquarters to a location more than 35
miles from the Company’s current headquarters in Aliso Viejo, California; and

(iv) The Company’s material breach of its obligations under this Agreement.

For purposes of this Agreement, a termination of employment by the Executive
shall not be deemed to be for Good Reason unless (A) the Executive gives the
Company written notice describing the event or events which are the basis for
such termination within 90 days after the event or events occur, (B) such
grounds for termination (if susceptible to correction) are not corrected by the
Company within 30 days after the Company’s receipt of such notice, and (C) the
Executive terminates his employment no later than 45 days after the Executive
provides notice to the Company in accordance with clause (A) of this paragraph.

(d) Notice of Termination. Any termination other than due to death shall be
communicated by Notice of Termination to the other parties hereto given in
accordance with Section 11(c) below. For



--------------------------------------------------------------------------------

 



purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than 30 days after
the giving of such notice or, in the case of a termination by the Executive for
Good Reason more than 45 days after the date on which the Executive provides
written notice in accordance with Section 3(c) above). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company other than due to the Executive’s death
or Disability, the date of receipt of the Notice of Termination or any later
date specified therein (which date shall not be more than 30 days after the
giving of such notice), as the case may be, (ii) if the Executive’s employment
is terminated by the Executive other than due to the Executive’s death or
Disability, the Date of Termination shall be the 30th day after the date on
which the Executive notifies the Company of such termination (or, in the case of
a termination by the Executive for Good Reason on the 45th day after the date on
which the Executive provides written notice in accordance with Section 3(c)
above), unless otherwise agreed by the Company and the Executive, and (iii) if
the Executive’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date the death or Disability of the Executive
is determined as described in Section 3(a) above, as the case may be.

4. Obligations of the Company Upon Termination.

 

(a) Without Cause or for Good Reason. If, during the Employment Period, the
Company shall terminate the Executive’s employment without Cause or the
Executive shall terminate his employment for Good Reason:

(i) The Executive shall be paid the Executive’s earned but unpaid Base Salary,
accrued but unpaid vacation pay through the Date of Termination, any vested
amounts due to the Executive under any plan, program or policy of the Company,
to the extent not previously paid (if any) (together, the “Accrued
Obligations”). 

(ii) In addition, the Executive shall be paid or shall receive:

(A) An amount (the “Severance Amount”) equal to the sum of:

(1)



Three times the sum of (i) the Base Salary in effect on the Date of Termination
(but in no event less than the highest Base Salary paid to the Executive during
the Employment Period) and (ii) the greater of (x) the Target Annual Bonus and
(y) the actual Annual Bonus paid to the Executive in respect of the last full
calendar year immediately preceding the Date of Termination,

(2)



Any Annual Bonus required to be paid to the Executive pursuant to Section
2(b)(ii) above for any fiscal year of the Company that ends on or before the
Date of Termination, to the extent not previously paid (if any), and





--------------------------------------------------------------------------------

 



(3)



A pro rata portion of the Annual Bonus for the partial fiscal year in which the
Date of Termination occurs, determined by multiplying the Target Annual Bonus
(or such higher amount in the sole discretion of the Compensation Committee) by
a fraction, the numerator of which is the number of days elapsed in the calendar
year during which the Date of Termination occurs through the Date of Termination
and the denominator of which is 365;

(B) The portion of any then-outstanding restricted stock and other equity awards
granted to the Executive under any of the Company’s equity incentive plans (or
awards substituted therefor covering the securities of a successor company)
which would have become vested and, as applicable, exercisable during the twelve
(12) month period immediately following the Executive’s Date of Termination had
the Executive remained continuously employed by the Company during such period
shall become immediately vested and, as applicable, exercisable (the “Vesting
Acceleration”).  The accelerated portion of such equity awards shall remain
outstanding and eligible to vest following the Date of Termination and shall
actually vest and become exercisable (if applicable) and non-forfeitable upon
the effectiveness of the Release (as defined below).  The portion of any
outstanding restricted stock and other equity awards that does not become vested
and, as applicable, exercisable in accordance with this Section 4(a)(ii)(B)
(whether because such portion would not have vested during the twelve (12) month
period immediately following the Executive’s Date of Termination or because the
Executive does not timely execute and not revoke the Release) (the “Unvested
Awards”) shall automatically be cancelled and forfeited, and the Executive shall
have no further interest therein; provided,  however, that if such cancellation
and forfeiture of an Unvested Award is inconsistent with the terms of the
applicable equity incentive plan, award agreement and/or Company policy
governing such Unvested Award, then such Unvested Award shall be treated in
accordance with the terms of such equity incentive plan, award agreement and/or
Company policy.

(C) During the period commencing on the Date of Termination and ending on the
earlier to occur of (i) the 18-month anniversary of the Date of Termination and
(ii) the date on which the Executive becomes eligible for coverage under the
group health plan of a subsequent employer (of which eligibility the Executive
hereby agrees to give prompt notice to the Company), subject to the Executive’s
valid election to continue healthcare coverage under Section 4980B of the
Internal Revenue Code and the regulations thereunder (together, the “Code”), the
Company shall continue to provide, at the Company’s expense, the Executive and
the Executive’s eligible dependants with coverage under its group health plans
at the same levels as would have applied if the Executive’s employment had not
been terminated based on the Executive’s elections in effect on the Date of
Termination (the “COBRA Coverage”), provided, however, that (x) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5), or
(y) the Company is otherwise unable to continue to cover the Executive under its
group health plans without incurring penalties (including without limitation,
pursuant to Section 2716 of the Public Health Service Act or the Patient
Protection and Affordable Care Act), then, in either case, an amount equal to
150% of each remaining Company subsidy shall thereafter be paid to the Executive
in substantially equal monthly installments over the continuation coverage
period (or the remaining portion thereof).





--------------------------------------------------------------------------------

 



The Accrued Obligations shall be paid when due under applicable law and, subject
to Section 11(e) below, the Severance Amount shall be paid on the 60th day after
the Date of Termination (or, if not a business day, on the first business day
following such 60th day).

(iii) Notwithstanding anything herein to the contrary, it shall be a condition
to the Executive’s right to receive any of the Severance Amount, the Vesting
Acceleration and/or the COBRA Coverage that the Executive timely execute and
deliver to the Company within 21 days (or 45 days, if required by applicable
law) and not revoke a release of claims (if any revocation period is required by
applicable law) in substantially the form attached hereto as Exhibit A (the
“Release”).

(b) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period:

(i) The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, within 30 days after the Date
of Termination;

(ii) In addition to, and irrespective of, the amount earned during the
applicable calendar year, 100% of the Executive’s annual Base Salary, as in
effect on the Date of Termination, shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, within 30 days after the Date
of Termination;

(iii) A pro rata portion of the Annual Bonus for the partial fiscal year in
which the Date of Termination occurs, determined by multiplying the Executive’s
Target Annual Bonus under the applicable Company bonus program (or such higher
amount in the sole discretion of the Compensation Committee) by a fraction, the
numerator of which is the number of days elapsed in the calendar year during
which the Date of Termination occurs through the Date of Termination and the
denominator of which is 365, shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, within 30 days after the Date
of Termination;

(iv) Any Annual Bonus required to be paid to the Executive pursuant to Section
2(b)(ii) above for any fiscal year of the Company that ends on or before the
Date of Termination shall be paid to the Executive’s estate or beneficiaries or
to the Executive, as applicable, to the extent not previously paid (if any),
within 30 days after the Date of Termination;

(v) All outstanding restricted stock and other equity awards granted to the
Executive under any of the Company’s equity incentive plans (or awards
substituted therefor covering the securities of a successor company) that vest
based solely on the passage of time and Executive’s continued employment or
service with the Company shall immediately become vested in full; and

(vi) During the 18-month period following the Date of Termination, subject to
the Executive’s valid election to continue healthcare coverage under Section
4980B of the Code, the Company shall continue to provide the Executive and the
Executive’s eligible dependants with COBRA Coverage, provided, however, that (x)
if any plan pursuant to which such benefits are provided is not, or ceases prior
to the expiration of the period of continuation coverage to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5), or
(y) the Company is otherwise unable to continue to cover the Executive under its
group health plans without incurring penalties (including without limitation,
pursuant to Section 2716 of the Public Health Service Act or the Patient
Protection and Affordable Care Act), then, in either case, an amount equal to
150% of each remaining Company subsidy shall thereafter be paid to the



--------------------------------------------------------------------------------

 



Executive in substantially equal monthly installments over the continuation
coverage period (or the remaining portion thereof).

(c) Company Non-Renewal On or Following a Change in Control.  If, on or within
12 months following a Change in Control, the Executive’s employment is
terminated (by the Company or by the Executive) by reason of a Non-Renewal of
the Employment Period by the Company and the Executive is willing and able, at
the time of such Non-Renewal, to continue performing services on terms and
conditions at least as favorable as the terms and conditions set forth herein
during the Renewal Period:

(i) The Accrued Obligations shall be paid to the Executive when due under
applicable law; and

(ii) Subject to Section 11(e) below and the Executive’s timely execution and
non-revocation of a Release in accordance with Section 4(a) above, the Executive
shall be entitled to all of the payments and benefits set forth in Section
4(a)(ii) above.

(d) Company Non-Renewal Other than On or Following a Change in Control.  If,
other than on or during the 12 month period following a Change in Control, the
Executive’s employment is terminated (by the Company or by the Executive) by
reason of a Non-Renewal of the Employment Period by the Company and the
Executive is willing and able, at the time of such Non-Renewal, to continue
performing services on terms and conditions at least as favorable as the terms
and conditions set forth herein during the Renewal Period:

(i) The Accrued Obligations shall be paid to the Executive when due under
applicable law; and

(ii) Subject to Section 11(e) below and the Executive’s timely execution and
non-revocation of a Release in accordance with Section 4(a) above, the Executive
shall be entitled to an amount equal to 50% of the sum of (i) the Base Salary in
effect on the Date of Termination (but in no event less than the highest Base
Salary paid to the Executive during the Employment Period) and (ii) the Target
Annual Bonus, payable on the 60th day after the Date of Termination (or, if not
a business day, on the first business day following such 60th day).

(e) Other Terminations. If the Executive’s employment with the Company
terminates by the Company for Cause or by the Executive without Good Reason
(other than by reason of a Non-Renewal of the Employment Period as described in
Section 4(c) or Section 4(d) above), the Company shall pay to the Executive the
Accrued Obligations when due under applicable law and shall have no further
obligations to the Executive under this Agreement.

5. Change in Control.  For purposes of this Agreement. “Change in Control” shall
mean the occurrence of any of the following events:

(a) Any transaction or event resulting in the beneficial ownership of voting
securities, directly or indirectly, by any “person” or “group” (as those terms
are defined in Sections 3(a)(9),  13(d), and 14(d) of the Securities Exchange
Act of 1934 (“Exchange Act”) and the rules thereunder) having “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Exchange Act) of
securities entitled to vote generally in the election of directors
(“voting securities”) of Sunstone that represent greater than 50% of the
combined voting power of Sunstone’s then outstanding voting securities (unless
the Executive has beneficial ownership of at least 50% of such voting
securities), other than any transaction or event resulting in the beneficial
ownership of securities:





--------------------------------------------------------------------------------

 



(i) By a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by Sunstone or any
person controlled by Sunstone or by any employee benefit plan (or related trust)
sponsored or maintained by Sunstone or any person controlled by Sunstone, or

(ii) By Sunstone or a corporation owned, directly or indirectly, by the
stockholders of Sunstone in substantially the same proportions as their
ownership of the stock of Sunstone, or

(iii) Pursuant to a transaction described in clause (c) below that would not be
a Change in Control under clause (c);

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided,  however, that any individual becoming a director subsequent to
the date hereof whose election by Sunstone’s stockholders, or nomination for
election by the Board, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board;

(c) The consummation by Sunstone (whether directly involving Sunstone or
indirectly involving Sunstone through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of Sunstone’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction:

(i) which results in Sunstone’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of Sunstone or the person that, as a
result of the transaction, controls, directly or indirectly, Sunstone or owns,
directly or indirectly, all or substantially all of Sunstone’s assets or
otherwise succeeds to the business of Sunstone (Sunstone or such person, the
“Successor Entity”)) directly or indirectly, greater than 50% of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided,  however, that no person or group shall be treated for
purposes of this clause (ii) as beneficially owning greater than 50% of the
combined voting power of the Successor Entity solely as a result of the voting
power held in Sunstone prior to the consummation of the transaction; or

(d) The approval by Sunstone’s stockholders of a liquidation or dissolution of
Sunstone.

For purposes of clause (a) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of Sunstone’s
stockholders, and for purposes of clause (c) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of Sunstone’s stockholders.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any payment (or any portion of an payment) that provides
for the deferral of compensation that is subject to Section 409A (as defined
below), to the extent required to avoid the imposition of additional taxes under
Section 409A, the transaction or event described in subsection (a), (b), (c) or
(d) with respect to such payment (or portion thereof) shall only constitute a
Change in Control for purposes of the payment timing



--------------------------------------------------------------------------------

 



of such payment if such transaction also constitutes a “change in control event”
(within the meaning of Section 409A).

6. Restrictive Covenants.

(a) While employed by the Company (whether pursuant to this Agreement or
otherwise) and for a period of 12 months following the Executive’s termination
of employment for any reason, the Executive shall not directly or indirectly
solicit, induce, or encourage any employee or consultant of any member of the
Company and its parents, subsidiaries and affiliates to terminate their
employment or other relationship with the Company and its parents, subsidiaries
and affiliates or to cease to render services to any member of the Company and
its parents, subsidiaries and affiliates and the Executive shall not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or
entity. 

(b) During his employment with the Company (whether pursuant to this Agreement
or otherwise) and thereafter, the Executive shall not use any trade secret of
the Company or its parents, subsidiaries or affiliates to solicit, induce, or
encourage any customer, client, vendor, or other party doing business with any
member of the Company and its parents, subsidiaries and affiliates to terminate
its relationship therewith or transfer its business from any member of the
Company and its parents, subsidiaries and affiliates and the Executive shall not
initiate discussion with any such person for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity.

(c) The Executive agrees not to disparage the Company, and the Executive agrees
not to disparage any parent, subsidiary or affiliate of the Company and/or any
officers, directors, employees, shareholders and/or agents of the Company or any
parent, subsidiary or affiliate of the Company, in any manner intended or
reasonably likely to be harmful to them, their business, business reputation or
personal reputation.  Notwithstanding the foregoing, nothing in this Agreement
shall preclude the Executive from making truthful statements or disclosures that
are required by applicable law, regulation or legal process, or from filing a
charge with, reporting possible violations to, or participating or cooperating
with the Securities and Exchange Commission or any other federal, state or local
regulatory body or law enforcement agency, including in relation to any
whistleblower, anti-discrimination, or anti-retaliation provisions of federal,
state or local law or regulation.

(d) In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by the Executive of his obligations under
Sections 6(a), (b) and (c) hereof, that monetary damages for such breach would
not be readily calculable, and that the Company would not have an adequate
remedy at law therefor, the Executive acknowledges, consents and agrees that in
the event of such breach, or the threat thereof, the Company shall be entitled,
in addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.  

7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as expressly provided, such
amounts shall not be reduced whether or not the Executive obtains other
employment.

 





--------------------------------------------------------------------------------

 



8. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise, including without
limitation, a Change in Control.

9. Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated to the Operating Partnership,
Sunstone, Sunstone Hotel TRS Lessee, Inc. and, if applicable, any of their
respective subsidiaries and/or affiliates in accordance with any employee
sharing and expense allocation agreement, by and between Sunstone and the
Operating Partnership, as in effect from time to time.

 

10. Ancillary Agreements. The Company and the Executive agree to execute, prior
to or on the Effective Date, an Indemnification Agreement attached hereto as
Exhibit B (the “Indemnification Agreement”).  The Executive hereby acknowledges
that the Executive previously has entered into an arrangement with the Company
containing confidentiality and other protective covenants (the “Confidentiality
Policy”) and that the Executive shall continue to be bound by the terms and
conditions of the Confidentiality Policy.

 

11. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) Arbitration. To the fullest extent allowed by law, any controversy, claim or
dispute between the Executive and the Company (and or any of its owners,
directors, officers, employees, affiliates, or agents) relating to or arising
out of the Executive’s employment or the cessation of that employment will be
submitted to final and binding arbitration in the county in which the Executive
worked for determination by one arbitrator with hotel industry experience in
accordance with the American Arbitration Association’s (“AAA”) National Rules
for the Resolution of Employment Disputes, as the exclusive remedy for such
controversy, claim or dispute. In any such arbitration, the parties may conduct
discovery in accordance with the applicable rules of the arbitration forum,
except that the arbitrator shall have the authority to order and permit
discovery as the arbitrator may deem necessary and appropriate in accordance
with applicable state or federal discovery statutes. The arbitrator shall issue
a reasoned, written decision, and shall have full authority to award all
remedies which would be available in court. The parties shall share the filing
fees required for the arbitration, provided that the Executive shall



--------------------------------------------------------------------------------

 



not be required to pay an amount in excess of the lesser of the filing fees
required by a federal or state court with jurisdiction. The Company shall pay
the arbitrator’s fees and any AAA administrative expenses. Any judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Possible disputes covered by the above include (but are
not limited to) unpaid wages, breach of contract, torts, violation of public
policy, discrimination, harassment, or any other employment-related claims under
laws including but not limited to, Title VII of the Civil Rights Act of 1964,
the Americans With Disabilities Act, the Age Discrimination in Employment Act,
the California Fair Employment and Housing Act, the California Labor Code, and
any other statutes or laws relating to an employee’s relationship with his her
employer, regardless of whether such dispute is initiated by the Executive or
the Company. Thus, this bilateral arbitration agreement applies to any and all
claims that the Company may have against the Executive, including but not
limited to, claims for misappropriation of Company property, disclosure of
proprietary information or trade secrets, interference with contract, trade
libel, gross negligence, or any other claim for alleged wrongful conduct or
breach of the duty of loyalty by the Executive. However, notwithstanding
anything to the contrary contained herein, the Company and the Executive shall
have their respective rights to seek and obtain injunctive relief with respect
to any controversy, claim or dispute to the extent permitted by law. Claims for
workers’ compensation benefits and unemployment insurance (or any other claims
where mandatory arbitration is prohibited by law) are not covered by this
arbitration agreement, and such claims may be presented by either the Executive
or the Company to the appropriate court or government agency. BY AGREEING TO
THIS BINDING ARBITRATION PROVISION, BOTH THE EXECUTIVE AND THE COMPANY GIVE UP
ALL RIGHTS TO TRIAL BY JURY. THE EXECUTIVE AND THE COMPANY WAIVE ANY
CONSTITUTIONAL OR OTHER RIGHT TO BRING CLAIMS COVERED BY THIS AGREEMENT OTHER
THAN IN THEIR INDIVIDUAL CAPACITIES.  EXCEPT AS MAY BE PROHIBITED BY LAW, THIS
WAIVER INCLUDES THE ABILITY TO ASSERT CLAIMS AS A PLAINTIFF OR CLASS MEMBER IN
ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING.  This arbitration agreement is
to be construed as broadly as is permissible under applicable law.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company.

If to Sunstone or the Operating Partnership:

Sunstone Hotel Investors, Inc.
120 Vantis, Suite 350

Aliso Viejo, California 92656
Attn: Corporate Secretary

 

with a copy to:

Latham & Watkins
335 South Grand Ave.
Los Angeles, California 90071
Attn: Steven Stokdyk, Esq.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules



--------------------------------------------------------------------------------

 



and regulations promulgated thereunder, then such transfer or deemed transfer
shall not be made to the extent necessary or appropriate so as not to violate
the Exchange Act and the rules and regulations promulgated thereunder.

(e) Section 409A.  

(i) The parties agree that this Agreement is intended to comply with the
requirements of Section 409A of the Code and the regulations promulgated
thereunder (“Section 409A”) or an exemption from Section 409A.

(ii) For purposes of this Agreement, each amount to be paid or benefit to be
provided hereunder (including any right to a series of installment payments)
shall be construed as a separate identified payment or a right to a series of
separate payments for purposes of Section 409A.

(iii) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (iii)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

(iv) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service”.

(v) Notwithstanding anything to the contrary in this Agreement, no compensation
or benefits payable in connection with a “separation from service” (within the
meaning of Section 409A) shall be paid to the Executive during the six-month
period following his “separation from service” to the extent that the Company
determines that the Executive is a “specified employee” at the time of such
“separation from service” and that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Internal
Revenue Code Section 409A(a)(2)(b)(i). If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six-month period (or such earlier date upon which such
amount can be paid under Section 409A without being subject to such additional
taxes, including as a result of the Executive’s death), the Company shall pay to
the Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such six-month period, without
interest thereon.

(f) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision or term hereof is deemed to have exceeded
applicable legal authority or shall be in conflict with applicable legal



--------------------------------------------------------------------------------

 



limitations, such provision shall be reformed and rewritten as necessary to
achieve consistency with such applicable law.

(g) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(h) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

(i) Employment-At-Will. The Executive acknowledges that his employment with the
Company is “at-will” for all purposes and, subject to the termination and
severance obligations contained in Sections 3 and 4 above, the Executive hereby
agrees that the Company may dismiss him and terminate his employment with the
Company at any time, with or without Cause. Inclusion under any benefit plan or
compensation arrangement will not give the Executive any right or claim to any
benefit hereunder except to the extent such right has become fixed under the
express terms of this Agreement.

(j) Entire Agreement. As of the Effective Date, this Agreement, together with
the Indemnification Agreement and the Confidentiality Agreement, constitutes the
final, complete and exclusive agreement between the Executive and the Company
with respect to the subject matter hereof and replaces and supersedes any and
all other agreements, offers or promises, whether oral or written, made to the
Executive by the Company, including, without limitation, the Prior Agreement.

(k) Survival.  Section 4 (Obligations of the Company Upon Termination), Section
6 (Restrictive Covenants) and Section 11(b) (Arbitration), as well as the
Indemnification Agreement and Confidentiality Policy, shall survive termination
or expiration of this Agreement and shall continue in effect.

(l) Representations and Warranties. The Executive represents and warrants to the
Company that (i) this Agreement is valid and binding upon and enforceable
against him in accordance with its terms, (ii) the Executive is not bound by or
subject to any contractual or other obligation that would be violated by his
execution or performance of this Agreement, including, but not limited to, any
non-competition agreement presently in effect, and (iii) the Executive is not
subject to any pending or, to the Executive’s knowledge, threatened claim,
action, judgment, order, or investigation that could adversely affect his
ability to perform his obligations under this Agreement or the business
reputation of the Company. The Executive has not entered into, and agrees that
he will not enter into, any agreement either written or oral in conflict
herewith.

(m) Consultation with Counsel. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel and other advisors of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability or implications of this
Agreement other than as reflected in this Agreement.

(n) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

[signatures follow next page]

 

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

 

EXECUTIVE

SUNSTONE HOTEL INVESTORS, INC.

 

a Maryland corporation

 

 

/s/ John V. Arabia

By

/s/ Bryan A. Giglia

John Arabia

Name:Bryan A. Giglia

 

ItsExecutive Vice President – Chief Financial Officer

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC

 

a Maryland corporation

 

 

 

By

Sunstone Hotel Investors, Inc.

 

 

Its Managing Member

 

 

 

 

By:

/s/ Bryan A. Giglia

 

Name:Bryan A. Giglia

 

Its Executive Vice President – Chief Financial Officer

 

 

Exhibit A



--------------------------------------------------------------------------------

 



 

GENERAL RELEASE

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Sunstone Hotel Investors, Inc., a Maryland
corporation, Sunstone Operating Partnership, LLC, a Delaware limited liability
company and each of their partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may have against the Releasees, or any of them, by reason of any matter,
cause, or thing whatsoever from the beginning of time to the date hereof. The
Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
employment or termination of employment of the undersigned by the Releasees, or
any of them; any alleged breach of any express or implied contract of
employment, any alleged torts or other alleged legal restrictions on Releasee’s
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.  Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Section 4(a), 4(c) or 4(d) of that
certain Amended and Restated Employment Agreement, date as of January 27, 2017,
between Sunstone Hotel Investors, Inc., Sunstone Operating Partnership, LLC and
the undersigned (the “Employment Agreement”), whichever is applicable to the
payments and benefits provided in exchange for this Release, (ii) with respect
to Section 2(b)(vi) of the Employment Agreement, (iii) to accrued or vested
benefits the undersigned may have, if any, as of the date hereof under any
applicable plan, policy, practice, program, contract or agreement with the
Company, (iv) to any Claims, including claims for indemnification and/or
advancement of expenses arising under any indemnification agreement between the
undersigned and the Company or under the bylaws, certificate of incorporation of
other similar governing document of the Company, (v) to any Claims which cannot
be waived by an employee under applicable law or (vi) with respect to the
undersigned’s right to communicate directly with, cooperate with, or provide
information to, any federal, state or local government regulator.

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

[IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:





--------------------------------------------------------------------------------

 



(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;

(B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT: AND

(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.]

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this ___ day of
_____, 20__.



John Arabia

 

 







--------------------------------------------------------------------------------

 



Exhibit B



--------------------------------------------------------------------------------

 



 

[INDEMNIFICATION AGREEMENT]

(attached)

 



--------------------------------------------------------------------------------